DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the undermost sieve ".  There is insufficient antecedent basis for this limitation in the claim.  Further, Applicant has only described “a screen machine” and the number of screens is not inherent, thus Applicant must clarify whether the screen machine has multiple screens, or otherwise, to properly establish antecedent basis for “an uppermost” or “an undermost” sieve.  Indeed, Applicant introduces “at least two screens” (claim 4-5) and it is unclear if these screen are in addition to, or separate from the screen(s) of claim 1.
Claim 3 recites the limitation "the above the uppermost sieve”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the ethylenically unsaturated monomer a)".  There is insufficient antecedent basis for this limitation in the claim.  

Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (“Okuda”)(US 2013/0066019 A1).
Okuda (fig. 1-3) teaches a classification process (para. 120 teaching that classification/particle size control of particles is included in polymerization, pulverization, collection, granulation and sieve classification steps) for superabsorbent polymer particles
(re: claim 1) wherein the water-absorbent polymer particles are classified by using a screen machine under reduced pressure and a pressure above an uppermost sieve is from 0 to 4.0 mbar per sieve higher than the pressure below an undermost sieve (fig. 2 showing multi-
(re: claim 2)  wherein the pressure above the uppermost sieve is from 0.25 to 2.5 mbar per sieve higher than the pressure below the undermost sieve (para. 241-242);
(re: claim 4) a product fraction is removed by means of at least two screens of different mesh sizes (fig. 2;  para. 146, 152, 312);
(re: claim 5) an oversize is removed by means of at least two screens of different mesh sizes (Id.);
(re: claim 6) wherein the superabsorbent polymer particles, during the classification, have a temperature of from 40 to 120°C (para. 234-239);  
(re: claim 7) wherein the superabsorbent polymer particles are flowed over by a gas stream during the classification process (para. 244);
(re: claim 8)  wherein the water content of the gas stream is less than 5 g/kg (para. 247);  
(re: claim 9) wherein the gas stream has a temperature of at least 40°C (para. 244);
(re: claim 10) wherein the gas stream is air (para. 244);  
(re: claim 11) wherein screen machine is partly or wholly thermally insulated (para. 140, 144, 160-161, 234-239, 244, 306, 312, 332 inherent from use of heated air and enclosed nature of machine that machine is at least partly insulated);
(re: claims 12, 13) wherein a proportion of acrylic acid in the total amount of ethylenically unsaturated monomer in the superabsorbent polymer particles is at least 95 mol% (para. 83-85);  

(re: claim 14) wherein the amount of crosslinker b) based on monomer a) is 0.2 to 0.6% by weight (para. 88);
(re: claim 15) wherein the superabsorbent polymer particles have a centrifuge retention capacity of at least 15 g/g (para. 45, 54, 281).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (“Okuda”)(US 2013/0066019 A1) in view of Konishi et al. (“Konishi”)US 2010/0101982 A1) and legal precedent.
Okuda as set forth above teaches all that is claimed except for expressly teaching
(re: claim 3) wherein the pressure above the uppermost sieve is at least 2mbar below ambient pressure.  
Further, under an alternate interpretation, the pressure differentials between the respective screening areas in claims 1 and 2 may be regarded as not taught above.
Here, it is noted that Okuda as cited above already teaches that reduced pressures of up to 100 mBar improve screening of the water-absorbent polymer particles and, moreover, that the 
Konishi expressly teaches that reducing the pressure from the area above a screen to the area below the screen to which the screened particles have passed improves the removal of fine powders (para. 31, 74).
Indeed, the claimed features relating to the relative pressure levels at different screening areas can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the screening arts as the type of material to be screened and the desired degree of screening controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in legal precedent as described above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Okuda for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
February 3, 2022